DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on November 18, 2019 are accepted.

Specification
The abstract of the disclosure is objected to because of minor formalities. The paragraph number “[0037]” in the beginning of the abstract should be deleted. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  

Claim 12: the term “the probe” should be corrected to –the ultrasound probe--.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term of “image quality between two scan images” that renders the scope of the claim indefinite. The term “image quality” refers to the degree of excellence of an image, hence each image has its own image quality. It is not clear what it means by image quality “between” two scan images. In addition, it is not clear what aspect of the image the term “quality” refers to. For examination purpose, the “image quality between two scan images” is interpreted to be how consistent the two scan images are to each other.
Claim 2 recites that, with the algorithms deployed, stop deployment of the algorithm. This limitation renders the scope of claim indefinite. It is not clear if the algorithm is already deployed, i.e., the process of “deploy” is complete, how the deployment may be stopped, i.e., how a process that has been completed may be stopped. For examination purpose, the term “deployment of the algorithm” in all the claims is interpreted as executing the algorithm, i.e., the algorithm is continuing being advanced forward; and the term “stop deployment of the algorithm” in all the claims is interpreted as discontinuing the operation of the algorithm forward, i.e., either pausing the operation or advancing the algorithm in a different route. 
Claim 3 recites the term “a first indication of turbulence during scanning”. It is not clear of the link between the “turbulence” and the “image quality” recited in line 2 of claim 1 since both of them are associated with the one or more alters. Note that claim 1 recites that the alert(s) is/are provided when the image quality is below the threshold and there is no turbulence being measured. For examination purpose, the term “turbulence” is interpreted as the opposite of an image quality, i.e., a high image quality is a low turbulence.
Claims 3 recites “a user”; and claims 3 and 16 recite “a patient”. It is not clear of the link of the user and the patient to the claimed method. 
Claims 7, 13 and 20 recite the limitation of “deep neural network based algorithms for tracking. It is not clear what the action of “tracking” refers to. The scopes of these claims hence are indefinite.
Claim 8 recites the limitation such that when the image quality is below the threshold but the frequency of change of image quality is within a threshold frequency, 
Claim 9, lines 5 and 7 recites the term “a higher threshold”; and claim 14, lines 3 and 8 recites the term “a lower threshold”. These terms are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In specific, it is not clear what the reference point is for the higher threshold to be considered higher, and for the lower threshold to be considered lower. 
Claim 14 recites the limitation such that during scanning, when the turbulence amount is in between the two thresholds, and the turbulence frequency is greater than a threshold frequency, stop the deployment of the algorithm. Claim 14 depends on claim 9, and claim 9 recites that when the turbulence amount is above the higher threshold, the algorithm is deployed. Hence, in regard to claim 14 when the turbulence is in between the two thresholds, i.e., below the higher threshold, the algorithm is not deployed. It is therefore unclear how the deployment of the algorithm may be stopped if the deployment process is never initiated.
Claim 16 recites “a second guidance” while the first guidance is not recited in earlier or in claims 9 and 14 that claim 16 is dependent on.
Claim 18 recites “a turbulent scanning”, “one or more instructions to hold probe steady and to hold breath for a short duration” that render the scope of the claim 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urabe et al., US 2017/0164924 A1, hereinafter Urabe.

Claim 1. Urabe teaches in FIG.12 a method for a medical imaging processor, comprising: 
“during an ultrasound scan, evaluating image quality between two scan images” ([0149]: the measuring target acknowledging unit 21 compares the pluratliy of B mode image data drawn in a predetermined amount of time in a unit of 2 frames; and [0182]: the measuring target acknowledging unit 21 calculates the difference of the entire frame of the pluratliy of frames of the generated B mode image data), and
“deploying one or more image interpretation algorithms only when the image quality is above a threshold” ([0182]: when the calculated difference value is a predetermined threshold value or less, the process advances to the measuring performing mode).
The difference value between the image frames being a predetermined threshold value or less is considered having “image quality between two scan images above a threshold” as claimed. To advance the process to the measuring performing mode is considered to “deploy one or more interpretation algorithms” as claimed.  
 
Claim 2. Urabe further teaches that 
“during the ultrasound scan with the one or more image interpretation algorithms deployed, when the image quality is below the threshold, stopping deployment of the one or more image interpretation algorithms” ([0159]: the measuring target recognizing unit 21 determins whether the difference value of all pixels calculated in step S53 is a predetermined threshold value of less and whether it acknowledges that the bladder as the measuring target is drawn stably for a predetermined amount of time (step S54). When it is not acknowledged that the measuring target is drawn stably (step S54; NO), the processing advances to step S52) - re-route the process in FIG.12 from S54 back to S52 is considered “stopping deployment of the one or more image interpretation algorithm” as claimed, and
“providing one or more alerts via a user interface” ([0192]: When the B mode image is drawn with the reference line L2 displayed on the screen in advance, the user can be guided to draw the object in the suitable position) – the display of the reference line for guiding the user to drawn the object is considered the “alert” as claimed.

Claim 6. Urabe further teaches 
“evaluating the image quality includes determining a structural similarity metric between a selected region of interest in each of the two images” ([0192]: the measuring target acknowledging unit 21 calculates the difference of the reference line L2 corresponding to the one acoustic ray in the center of the B mode image in the plurality of frames of the generated B mode image data…The calculation does not have to be performed for all of the pixels in the B mode image, and the calculating amount reduces).  

Claim 9. Urabe teaches in FIG.12 a method for a medical imaging processor, comprising: 
“during scanning with an ultrasound probe, monitoring a turbulence amount between a first scan image and a second scan image” ([0149]: the measuring target acknowledging unit 21 compares the pluratliy of B mode image data drawn in a predetermined amount of time in a unit of 2 frames; and [0182]: the measuring target acknowledging unit 21 calculates the difference of the entire frame of the pluratliy of frames of the generated B mode image data) – the difference between the two frames is considered “a turbulence amount between a first scan image and a second scan image” as claimed; 
“in response to the turbulence amount below a higher threshold, deploying one or more image interpretation algorithms” ([0182]: when the calculated difference value is a predetermined threshold value or less, the process advances to the measuring performing mode) - to advance the process to the measuring performing mode is considered to “deploy one or more interpretation algorithms” as claimed; and 
“in response to the turbulence amount above the higher threshold, stopping deployment of the one or more image interpretation algorithms” ([0159]: the measuring target recognizing unit 21 determins whether the difference value of all pixels calculated in step S53 is a predetermined threshold value of less and whether it acknowledges that the bladder as the measuring target is drawn stably for a predetermined amount of time (step S54). When it is not acknowledged that the measuring target is drawn stably (step S54; NO), the processing advances to step S52) - re-route the process in FIG.12 from S54 back to S52 is considered “stopping deployment of the one or more image interpretation algorithm” as claimed and 
providing an alert via a user interface ([0192]: When the B mode image is drawn with the reference line L2 displayed on the screen in advance, the user can be guided to draw the object in the suitable position) – the display of the reference line for guiding the user to drawn the object is considered the “alert” as claimed.  

Claim 17. Urabe teaches in FIG.10 an imaging system, comprising: 
“an ultrasound probe (2A)” ([0144]: the ultrasound probe 2A); 
“a user interface including a display portion (19A)” ([0144]: the ultrasound image diagnostic apparatus main body 1A includes a display 19A); and 
“a processor configured with instructions in non-transitory memory (13A, 15A, 16A, 17A, 20A, 21 and 32)” ([0144]: a data transmitter/receiver 13A, a measuring target acknowledging unit 21, an outline extractor 15A, a measuring unit 16A, a storage 17A, a controller 20A and an image generator 32) that when executed cause the processor to: 
“acquire a sequence of ultrasound scan images generated based on scan data from the ultrasound probe” ([0146]: the image generator 32 is a circuit which generates B mode image data from the acoustic ray data input from the ultrasound transmitter/receiver 31 under the control of the controller 20A); 
[0149]: the measuring target acknowledging unit 21 compares the plurality of B mode image data drawn in a predetermined amount of time in a unit of 2 frames. Specifically, a difference value of all pixels between two frames of the B mode image data is calculated; and 
“responsive to the amount of turbulence less than a threshold amount, deploying one or more image interpretation algorithms” ([0182]: when the calculated difference value is a predetermined threshold value or less, the process advances to the measuring performing mode) - to advance the process to the measuring performing mode is considered to “deploy one or more interpretation algorithms” as claimed.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe in view of Adsumilli et al., US 2017/0237983 A1, hereinafter Adsumilli.

Claim 4. Urabe teaches all the limitations of claim 1, including the image quality (Urabe: [0182]).
Urabe further teaches that when determining the image quality, the similarity metric between the two scan images refers to the difference in the pixel value ([0149]: a difference value of all pixels between wo frames of the B mode image data is calculated). 
Urabe does not teach that the similarity metric is a structural similarity metric.
However, in an analogous image quality evaluation field of endeavor, Adsumilli teaches that when evaluating image quality metrics, a structural similarity metric is evaluated as the similarity metric in [0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Urabe objective visual quality metrics” when evaluating the image quality, as suggested in Adsumilli, [0084].

Claim 5. Urabe and Adsumilli combined teaches all the limitations of claim 4, including the structural similarity metrics (Adsumilli: [0084]).
Urabe does not teach the type of structural similarity metrics as claimed.
However, in an analogous image quality evaluation field of endeavor, Adsumilli teaches that
“the structural similarity metric is any of Structural Similarity Index Metric (SSIM), Mean Square Error (MSE), Peak Signal to Noise Ratio (PSNR), Equivalent Number of Looks (ENL) and Edge preservation Index (EPI), multi-scale SSIM, complex wavelet SSIM, and three-component SSIM” ([0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics).  
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the structural similarity metric of Urabe employ such a feature of being SSIM, PSNR or MSE when evaluating the image quality as taught in Adsumilli for the advantage of being exemplary means for providing “objective visual quality metrics” when evaluating the image quality, as suggested in Adsumilli, [0084].
 
Claim 10. Urabe teaches all the limitations of claim 9, including the turbulence amount (Urabe: [0182]). 
Urabe further teaches that when determining the turbulence amount, the similarity between the first image and the second image refers to the difference in the pixel value ([0149]: a difference value of all pixels between two frames of the B mode image data is calculated).
As applied to claim 9, the difference value is the turbulence amount as claimed. The higher the difference value, the higher the turbulence amount, and the lower the similarity. 
Urabe does not teach that the similarity is a structural similarity.
However, in an analogous image quality evaluation field of endeavor, Adsumilli teaches that when evaluating image quality, a structural similarity is evaluated as the similarity in [0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Urabe employ such a feature of a structural similarity when evaluating the image quality as taught in Adsumilli for the advantage of providing “objective visual quality metrics” when evaluating the image quality, as suggested in Adsumilli, [0084].
 
Claim 11. Urabe and Adsumilli combined teaches all the limitations of claim 10, including the structural similarity metrics (Adsumilli: [0084]).

However, in an analogous image quality evaluation field of endeavor, Adsumilli teaches that
“the amount of structural similarity is determined based on a structural similarity metric, the structural similarity metric is any of Structural Similarity Index Metric (SSIM), Mean Square Error (MSE), Peak Signal to Noise Ratio (PSNR), Equivalent Number of Looks (ENL) and Edge preservation Index (EPI), multi-scale SSIM, complex wavelet SSIM, and three-component SSIM” ([0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics).  
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the a amount of structural similarity of Urabe employ such a feature of being determined based on a structural similarity metric and being SSIM, PSNR or MSE when evaluating the image quality as taught in Adsumilli for the advantage of being exemplary means for providing “objective visual quality metrics” when evaluating the image quality, as suggested in Adsumilli, [0084].

Claim 19. Urabe teaches all the limitations of claim 17, including the image quality (Urabe: [0182]).
Urabe further teaches that when determining the image quality, the similarity metric between the two scan images refers to the difference in the pixel value ([0149]: a difference value of all pixels between wo frames of the B mode image data is calculated). 
Urabe does not teach that the similarity metric is a structural similarity metric and the specific types of the structural similarity metrics as claimed.
However, in an analogous image quality evaluation field of endeavor, Adsumilli teaches that when evaluating image quality metrics, a structural similarity metric is evaluated as the similarity metric in [0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics.
Adsumilli further teaches that
“the amount of structural similarity is determined based on a structural similarity metric, the structural similarity metric is any of Structural Similarity Index Metric (SSIM), Mean Square Error (MSE), Peak Signal to Noise Ratio (PSNR), Equivalent Number of Looks (ENL) and Edge preservation Index (EPI), multi-scale SSIM, complex wavelet SSIM, and three-component SSIM” ([0084]: the encoding quality may be characterized by objective visual quality metrics, such as mean square error (MSE), the peak signal to noise ratio (PSNR), structural similarity (SSIM) and/or other metrics).  
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Urabe employ such a feature of a structural similarity metric based one which the image quality is evaluated and the structural similarity metric being SSIM, PSNR or MSE when objective visual quality metrics” when evaluating the image quality, as suggested in Adsumilli, [0084].

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe in view of Karam et al., US 2019/0303720 A1, hereinafter Karam.

Claims 7, 13 and 20. Urabe teaches all the limitations of claims 1, 9 and 17, respectively.
Urabe does not teach the claimed features associated with the one or more image interpretation algorithms.
However, in an analogous ultrasound imaging data analysis field of endeavor, Karam teaches that 
“the one or more image interpretation algorithms include one or more artificial intelligence based algorithms; and wherein the one or more artificial intelligence based algorithms include deep neural network based algorithms for one or more of image segmentation, tracking, and biometry” ([0003]: state-of-the-art algorithms for processing, generating, recognizing, and classifying media, sensor data (e.g., Ultrasound) and other forms of numerical data, employ some form of deep neural networks (DNNs). In particular, DNNs have been popularly used in computer vision tasks like image classification, object recognition, and semantic segmentation).  
enabling generative sensing and feature regeneration framework which integrates low-end sensor/low quality data with computational intelligence to attain a high recognition accuracy on par with that attained with high-end sensors/high quality data or to optimize a performance measure for a desired task”, as suggested in Karam, Abstract.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Urabe in view of Thienphrapa et al., US 2020/0323514 A1, hereinafter Thienphrapa.

Claim 12. Urabe teaches all the limitations of claim 1, including the one or more alert (Urabe: [0192]).
Urabe does not teach that the one or more alerts includes a guidance to a user operating the ultrasound probe to hold the probe steady.
However, in an analogous ultrasound device controlling field of endeavor, Thienphrapa teaches 
“the one or more alerts includes a guidance to a user operating the ultrasound probe to hold the probe steady” ([0057]: the system may further provide information indicating such to one or more applications of the system such as to the robotic controller to stop motion and/or to lock the ultrasound probe in the current position and/or orientation (e.g., to prevent undesirable movement)...In yet other embodiments, the system may apply a break and/or provide instructions to the clinician to apply a brake to prevent inadvertent movement of the ultrasound probe).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the one or more alerts in the method of Urabe employ such a feature of “includes a guidance to a user operating the ultrasound probe to hold the probe steady” as taught in Thienphrapa for the advantage of “maintain the ultrasound probe at a desired position of the selected view”, as suggested in Thienphrapa, [0057].

Allowable Subject Matter
Claims 3, 8, 14-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claims 3 and 18 in regard to the features of “a second indication including providing instructions to one or more of a user to hold an ultrasound probe steady and a patient to hold breath” (claim 3) and “the one or more alerts include an indication of a turbulent scanning and one or more instructions to hold probe steady 
The limitations recited in claims 8 and 14-16 in regard to the features of “during ultrasound scanning, when the image quality is below the threshold, deploying the one or more image interpretation algorithms if a frequency of change of image quality over a sequence of scan images is within a threshold frequency” (claim 8); “during scanning with the ultrasound probe, in response to the turbulence amount above a lower threshold and below the higher threshold, determining a turbulence frequency for a scan duration, and stopping deployment of the one or more image interpretation algorithms when the turbulence frequency is greater than a threshold frequency” (claims 14-16), in combination with the other claimed elements, is/are not taught or disclosed in the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793